In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1753
ALICE L. GEDATUS,
                                                  Plaintiff-Appellant,
                                 v.

ANDREW M. SAUL,
Commissioner of Social Security,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
           No. 19-cv-203-bbc — Barbara B. Crabb, Judge.
                     ____________________

    ARGUED JANUARY 21, 2021 — DECIDED APRIL 23, 2021
                ____________________

   Before SYKES, Chief Judge, and MANION and ST. EVE, Circuit
Judges.
   MANION, Circuit Judge. Alice Gedatus seeks social security
disability benefits. She alleged many medical conditions, in-
cluding lumbar degenerative disc disease, sciatica, leg pain,
knee pain, wrist diﬃculties, tremors, and residual eﬀects from
a head hemorrhage. Over the years, she underwent multiple
surgeries and other treatments. After a hearing, the
2                                                  No. 20-1753

Administrative Law Judge agreed with Gedatus about several
issues, but concluded she could perform light work with
some limits, so she was not disabled. No doctor opined she
needed more limits than the ALJ determined. The district
judge aﬃrmed. Gedatus appeals, raising myriad errors col-
lected in two clusters. First, she argues errors permeate the
ALJ’s symptom evaluation. Second, she argues the ALJ erred
by not setting forth an assessment of her limited sitting toler-
ance or tremors. We conclude substantial evidence supports
the ALJ’s decision, and the ALJ did not otherwise reversibly
err. So we aﬃrm.
                      I. Medical history
    Gedatus was born in 1976. She graduated from high
school. By 2003, she worked at a bar. In 2009, she had lumbar
fusion surgery for ongoing back pain. In 2010, she suﬀered a
subarachnoid hemorrhage and spent over two weeks in a hos-
pital. She testified vividly about the onset: “I was actually at
work and … it was like someone hit me in the head with an
axe all of a sudden. And I could tell people were talking to
me, but I couldn’t understand what they were saying.” An an-
giogram showed an aneurysm. She had various medical pro-
cedures at diﬀerent times, including coil embolization and ve-
rapamil injections. An exam in the hospital on May 25, 2010,
found tremors and loss of strength in her extremities; clonus
(involuntary muscle contractions); abnormal reflexes; im-
paired gait, mobility, and balance; and possible cognitive im-
pairment. She could sit for 15 minutes. She was discharged on
May 28, 2010, with limitations: no driving, no lifting over 10
pounds, and no repetitive bending or lifting. She eventually
received a walker.
No. 20-1753                                                 3

    In 2012, she injured her right foot. She complained about
foot pain, “some disability,” decreased energy, and limping.
In January 2013, she continued to complain of right foot and
ankle pain. A doctor diagnosed tendonitis and put her in a
boot. The pain and tendonitis continued into February. The
doctor switched her to an ankle brace and prescribed Medrol
Dosepak. In March, medical records indicate she continued
complaining of back and foot pain. She underwent a lumbar
MRI on March 19, 2013, that diﬀerent doctors interpreted dif-
ferently. We will discuss that in detail below.
     Her back and foot problems continued into April. She
complained of 8/10 back pain, and said it prevented her from
sitting more than 30 minutes. The doctor advised her to use a
cane, avoid limping, and undergo more physical therapy. She
complied with physical therapy and other treatments, but her
back and foot problems continued. Records from July docu-
ment continued lower back pain and bilateral foot pain de-
spite pain medications and physical therapy. Her medications
included Neurontin, Gabapentin, and Tramadol. Records
from October reflect continued back pain, with an inability to
sit more than 30 minutes, stand more than an hour, or walk
more than a mile. Records from November reflect ongoing
foot pain. She continued to work despite the pain.
   A spine specialist examined her in November 2013. She
complained of pain in her low back, right hip, buttock, and
right leg. Lumbar x-rays showed instability and degenerative
changes. The doctor re-read a March 2013 MRI and found a
disc herniation which he said was missed earlier. He recom-
mended an epidural steroid injection and more physical ther-
apy. She continued suﬀering and treating through 2013 and
4                                                 No. 20-1753

into 2014. Multiple doctors concluded her back pain might re-
late to the hardware installed during the fusion in 2009.
    Records show continued back and foot pain through 2014,
despite injections, other medications, various assistive
devices, physical therapy, and other treatment. Back pain
continued in 2015. She also suﬀered right hand pain and
weakness, leg tremors, and balance diﬃculties. She saw a
neurologist in July 2015, who noted the aneurysm eﬀects
included memory issues, diﬃculty focusing, and arm tremors
correlated with increasing back pain. He also documented
clonus-like movements, muscle weakness and tightness, and
a positive Hoover’s sign bilaterally (indicating leg weakness).
Leg tremors persisted through 2015. Medical providers
disagreed over whether her anxiety contributed to her
tremors.
    In 2016, she reported right knee pain and related prob-
lems. She was diagnosed with a meniscus tear. Over the year,
her back pain, right wrist pain, leg tremors, right knee swell-
ing, bilateral hip weakness, quadriceps weakness, and easy
fatiguability continued, despite medication and other treat-
ment. In 2017, she presented with right wrist pain. The doctor
diagnosed a complex cartilage tear and applied a cast. She
participated in further physical therapy for her back. The rec-
ords show bilateral hip weakness and diﬃculty with pro-
longed sitting, standing, and walking.
                    II. Procedural history
   On March 31, 2015, Gedatus applied for disability insur-
ance benefits. She alleged a disability onset date of May 11,
2010. State-agency physician Dr. Chan reviewed the record.
In July 2015, he opined she had the physical, sustained,
No. 20-1753                                                                 5

maximum residual functional capacity to perform light
work,1 with limitations: only occasionally lift and carry 20
pounds; frequently lift and carry 10 pounds; stand and/or
walk for 6 of 8 hours in a workday; sit for 6 of 8 hours in a
workday; frequently stoop. Dr. Chan opined she could climb,
balance, kneel, crouch, and crawl throughout the workday
without limitation. State-agency physician Dr. Khorshidi also
reviewed the record and reached similar conclusions in No-
vember 2015, except she limited climbing and balancing to
frequently and she imposed no limitation on stooping. In No-
vember 2015, Russell Phillips, Ph.D., opined Gedatus had no
medically determinable mental impairment. Gedatus did not
provide any Medical Source Statement from any physician.
    The ALJ held a hearing on February 20, 2018. Gedatus
testified she returned to bartending after the 2009 fusion, but
was fired because she could no longer do certain tasks. She
testified about her brain aneurysm, surgery, and
hospitalization. She suﬀered residual diﬃculties, including
shaking legs, a loss of balance, memory problems, and
diﬃculty learning new information. She also continued to
suﬀer back and hip problems which pre-existed the
aneurysm, and she developed anxiety and depression. She
returned to bartending part-time in 2012, but she could not
fulfill the job duties so she was taken oﬀ the schedule. About

    1 The Regulations define “Light work”: “Light work involves lifting
no more than 20 pounds at a time with frequent lifting or carrying of ob-
jects weighing up to 10 pounds. Even though the weight lifted may be
very little, a job is in this category when it requires a good deal of walking
or standing, or when it involves sitting most of the time with some push-
ing and pulling of arm or leg controls.” 20 C.F.R. § 404.1567(b). The De-
partment of Labor’s Dictionary of Occupational Titles defines “Light
Work” similarly, but with some nuances.
6                                                  No. 20-1753

a year later, she bartended during slow shifts for 10 to 15
hours per week. She testified she would work one day and
then recover over the next two days. Her back, hip, legs, and
feet prevented her from working full-time. She also testified
about knee swelling and wrist tendonitis. Her pain persisted
despite various treatments, including surgery, physical
therapy, home exercises, kinetic tape, and medications.
    She testified she had diﬃculty performing household
tasks. She said she was limited to sitting for 20 to 30 minutes
at a time, and was limited to standing for 20 to 30 minutes at
a time. She admitted she did not have to stop at all during the
car ride of about 1 hour from her home to the hearing. But the
ALJ was quick to point out that if she sat in the passenger side
she could “kind of move about.” She agreed. The ALJ also
noted she moved in her chair during the hearing. He asked
her about the location of most of her current pain. She said it
was all in her back, mostly on the right side and in the middle.
She said she could lift 15 to 20 pounds occasionally.
    A vocational expert testified. The ALJ had him assume an
individual of the same age, education, and work experience
as Gedatus. The ALJ said, “I’m going to find that the individ-
ual” could work at a light exertional level; but could only
stand and walk for about 4 of 8 hours; could only sit for 6 of 8
hours with normal breaks; could only occasionally climb
ramps and stairs; could only occasionally balance and stoop;
could not kneel, crouch, or crawl; and must avoid unpro-
tected heights. The vocational expert said such an individual
could not work as a bartender but could perform other jobs in
the national economy at the light level, unskilled, including
oﬃce clerk, counter clerk, and information clerk. He said se-
vere mental impairment with depression would not alter his
No. 20-1753                                                  7

conclusion. He said that if this individual had to stay oﬀ task
for more than 15% of the workday, then no jobs would be
available. He said that if the individual were limited to only
occasional use of the right hand, then the oﬃce clerk position
would be out. He said that if the individual had to elevate her
legs above waist height for 20 minutes, 3 times per workday,
in addition to normal breaks, then no jobs would be available.
   The ALJ determined Gedatus was not disabled, and de-
nied benefits. The Appeals Council denied review, leaving the
ALJ’s decision as the final decision of the Commissioner of
Social Security. Gedatus appealed to the district court, which
aﬃrmed. She now appeals to us.
                     III. ALJ’s decision
    To be considered disabled, Gedatus had to prove she was
unable to do any substantial gainful activity by reason of any
medically determinable physical or mental impairment which
can be expected to result in death or which has lasted or can
be expected to last at least 12 straight months. 42 U.S.C.
§ 1382c(a)(3). The regulations set out a 5-step sequential in-
quiry to determine disability status. The ALJ must decide (1)
whether the claimant is currently employed; (2) whether she
has a severe impairment or a combination of impairments that
is severe; (3) whether her impairments meet or equal any im-
pairments listed as conclusively disabling; (4) whether she
can perform her past work; and (5) whether she is capable of
performing any work in the national economy. 20 C.F.R.
§ 404.1520(a)–(g). If she is not currently employed and has a
severe impairment (or combination) meeting the conclusively
disabling impairments, then she is disabled. Or, if she is not
currently employed, has a severe impairment (or combina-
tion), and cannot perform her past work or any other work in
8                                                   No. 20-1753

the national economy given her limited residual functional ca-
pacity, then she is disabled. The claimant bears the burden of
proof at each step except 5, when the burden shifts to the
Commissioner.
   Here, the ALJ found she had not engaged in substantial
gainful activity since the alleged onset date of May 11, 2010.
So she satisfied step 1.
    At step 2, the ALJ found she had these severe impairments:
status-post lumbar spine fusion with continuing pain and loss
of range of motion, right knee degenerative joint disease, bi-
lateral foot pain with spurring and history of Achilleus ten-
don tear. The ALJ determined that these severe impairments
significantly limit her ability to perform basic work activities.
    On the brain aneurysm, the ALJ determined: “The medical
evidence establishes findings of status-post brain aneurysm
reportedly controlled.” He determined this impairment had
no more than a minimal eﬀect on her ability to work, so it was
not severe. Likewise for depression. (On appeal, she does not
challenge the ALJ’s findings on mental issues.) Regarding the
leg tremors, the ALJ bemoaned the lack of objective medical
evidence about their intensity, persistence, and eﬀect on
work. He determined that without this evidence, he could not
decide whether the leg tremors were disabling, so he found
them not to be impairments or related to other impairments.
(Remember, she had the burden of proof at this step.)
    At step 3, the ALJ determined her impairments (singularly
and in combination) did not meet or equal the severity of any
listed impairments. She does not challenge this on appeal.
    The ALJ determined she had the residual functional capac-
ity to perform light work with these limitations: no standing
No. 20-1753                                                              9

or walking for 4 or more hours out of 8; no kneeling, crouch-
ing, crawling, or climbing ladders, ropes, or scaﬀolds; only
occasional balancing, stooping, and climbing ramps and
stairs; and avoid unprotected heights. In his written decision,
the ALJ did not expressly limit sitting beyond the limitation
to light work. At the hearing, however, the ALJ seemed to
find, or to say he would find, that Gedatus could not sit more
than 6 of 8 hours (with normal breaks).
   The ALJ considered the evidence and explained his rea-
soning. He concluded that her medically determinable im-
pairments could reasonably be expected to cause the symp-
toms she alleged. But he also concluded that “her statements
concerning their intensity, persistence and limiting eﬀects are
not entirely consistent with the medical evidence and other
evidence for the reasons explained in this decision.”
    The ALJ recited her medical history, highlighting mo-
ments when she subjectively complained of pain and mo-
ments when the objective evidence was minimal or negative.
The ALJ noted she had a “successful” lumbar spine fusion
and physical therapy with “normal signs,” including x-rays
in 2009. (All quotes in this paragraph and the next are the
ALJ’s words, based on the evidence.) She complained in Oc-
tober 2012 of right foot pain, but a doctor “found only ankle
tenderness.” Another doctor diagnosed Achilleus tendinitis
and prescribed a boot in January 2013. This doctor found “no
defects but tibial tenderness” and replaced the boot with a
brace the next month. In April 2013, she complained of 8/10
back pain, and a doctor found mechanical overload “but full
strength and motion.” An MRI2 was “normal.” In October

   2 It is fair to presume the ALJ is talking about the March 19, 2013 MRI.
10                                                 No. 20-1753

2013, she complained of foot problems, but x-rays were nega-
tive. Diagnosis: just a contusion. In January 2014, she had nor-
mal strength and motion but she still wanted a specialist re-
ferral. An orthopaedic doctor found her in “only mild distress
with intact strength, sensation, and straight-leg raise.”
    In May 2014, she reported back pain but had “normal
signs.” In October 2014, she complained of back and right heel
pain but the findings “were largely unremarkable.” In July
2015, she sought treatment for leg tremors. The doctor found
“unremarkable signs but suggested they were positional or
clonus.” An EMG produced “normal findings.” A lumbar
spine MRI was also “normal.” In January 2016, she com-
plained of right knee pain, but x-rays were negative. A doctor
found she had “full motion, strength, and neurological signs
with no atrophy, crepitus, or instability.” An MRI was nega-
tive. She “improved” with therapy. In November 2017, she as-
sessed herself as having no depression or anxiety.
    The ALJ also reviewed the opinions of the state-agency
physicians. These physicians determined in July and Novem-
ber 2015 that she “demonstrate[d] the maximum sustained
work capability” for “LIGHT” work. In November 2015, a
state-agency physician rated her limitations in climbing and
balancing as “Frequently.” The ALJ noted that although he
recognized other restrictions, he gave great weight to the
opinions of the state-agency physicians because they were
supported by the record, including Gedatus’s own report and
testimony of being able to lift 20 pounds.
    Regarding potential mental impairments, the ALJ noted
that he gave “some weight” to the state-agency psychologist’s
opinion that Gedatus had no mental impairments. But the ALJ
also considered the “record of prescribed medication and the
No. 20-1753                                                     11

claimant’s report it was a low dosage with no significant lim-
itations alleged.” The ALJ found this supported a finding of
non-severe impairments.
    The ALJ determined Gedatus was unable to perform her
past relevant work. But he concluded—given her age, educa-
tion, work experience, residual functional capacity, and a vo-
cational expert’s opinions—that she could perform some
other jobs existing in significant numbers in the national econ-
omy. So the ALJ concluded she was “not disabled.”
                          IV. Analysis
    We review the district judge’s decision de novo, without
deference. But we apply a deferential standard to the ALJ’s
decision. We will reverse an ALJ’s decision denying benefits
only if it is not supported by substantial evidence or if it is the
result of an error of law. 42 U.S.C. § 405(g); Lopez v. Barnhart,
336 F.3d 535, 539 (7th Cir. 2003). Substantial evidence is “such
relevant evidence as a reasonable mind might accept as ade-
quate to support a conclusion.” Richardson v. Perales, 402 U.S.
389, 401 (1971). “[W]hatever the meaning of ‘substantial’ in
other contexts, the threshold for such evidentiary suﬃciency
is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).
    We will not reweigh the evidence, resolve debatable evi-
dentiary conflicts, determine credibility, or substitute our
judgment for the ALJ’s determination so long as substantial
evidence supports it. Burmester v. Berryhill, 920 F.3d 507, 510
(7th Cir. 2019); Cliﬀord v. Apfel, 227 F.3d 863, 869 (7th Cir.
2000). We review the ALJ’s decision to determine whether it
reflects an adequate logical bridge from the evidence to the
conclusions. Moore v. Colvin, 743 F.3d 1118, 1121 (7th Cir.
2014). We will “reverse only if the record compels a contrary
12                                                    No. 20-1753

result.” Borovsky v. Holder, 612 F.3d 917, 921 (7th Cir. 2010) (in-
ternal quotation marks and citation omitted).
    Gedatus raises two basic issues on appeal. She challenges
the ALJ’s symptom evaluation for a plethora of “legal and fac-
tual errors permeating the ALJ’s decision.” And she argues he
erred by failing to give an evaluation of her limited sitting tol-
erance or tremors, in violation of Social Security Ruling 96-8p.
1. Subjective symptoms
    The ALJ found Gedatus’s statements about her symptoms
to be “not entirely consistent with the medical evidence and
other evidence for the reasons explained in this decision.” She
criticizes the ALJ for applying the wrong standard. She argues
the language “are not entirely consistent” means the ALJ re-
quired the evidence to be entirely consistent with her claims
about her symptoms before he would accept her claims, and
did not use the appropriate preponderance-of-the-evidence
standard. But we do not read the ALJ’s language that way. It
is clear to us, given the context, that the ALJ merely used a
polite way to say the weight of the evidence did not support
all her claims.
    She argues that after this “boilerplate,” the ALJ partially
summarized only the medical evidence before concluding she
is not disabled. She argues we cannot uphold an ALJ’s deci-
sion when it uses boilerplate without specifying the reasons
for discounting symptoms. She is right that mere boilerplate
cannot support an ALJ’s decision. Instead, the ALJ must set
forth “specific reasons” for discounting subjective reports of
symptoms. Steele v. Barnhart, 290 F.3d 936, 941–42 (7th Cir.
2002). But the ALJ did not rely on mere boilerplate, as Gedatus
acknowledges. Rather, the ALJ explained his reasoning. He
No. 20-1753                                                     13

considered and narrated her medical past at length, as well as
her testimony and the state-agency physicians’ opinions.
    She complains that after the boilerplate, “the ALJ then par-
tially summarized only the medical evidence before conclud-
ing Ms. Gedatus was not disabled.” But if she is complaining
that the ALJ summarized the medical evidence, that is una-
vailing because summaries are appropriate. See Schomas v.
Colvin, 732 F.3d 702, 703 (7th Cir. 2013) (“The evidence before
the ALJ includes extensive documentation of [claimant’s]
post-injury medical treatment, which we summarize.”). And
if she is complaining that the ALJ’s summary was a partial
summary of select evidence, that is equally unavailing be-
cause all summaries must be partial and selective. See
Herrmann v. Cencom Cable Assocs., Inc., 978 F.2d 978, 983 (7th
Cir. 1992) (“no document can include every detail and remain
a summary”). As noted above, the ALJ marked his summary
with signs of hope and good health from the record. He said
the 2009 fusion was “successful.” She complained of right foot
pain in 2012, but her doctor found “only” ankle tenderness.
Another doctor found “no defects” but tibial tenderness.
When she complained of back pain in 2013, a doctor found
mechanical overload “but full strength and motion,” and an
MRI was “normal.” Et cetera.
    True, the ALJ’s summary does not mention every detail.
But it need not. Terry v. Astrue, 580 F.3d 471, 475 (7th Cir. 2009)
(“The ALJ is not required to address every piece of evidence
or testimony presented, but must provide a ‘logical bridge’
between the evidence and his conclusions.”). And true, the
record contains evidence that could be construed as favorable
to Gedatus. But the ALJ noted some of that evidence and
sided with her to a degree by determining she had severe
14                                                 No. 20-1753

impairments and needed some limitations on even “light” du-
ties. This is not a case where an ALJ ignored evidence contrary
to his conclusion. Despite her colorable arguments, we will
not reweigh the evidence. She has not shown any reason to
think the ALJ’s summary or determinations are not supported
by substantial evidence. Her “needless nitpicking”—the
Commissioner’s phrase—does not shake the conclusion that
substantial evidence supports the ALJ’s determination.
    For example, Gedatus argues the ALJ characterized the
2013 MRI findings as “normal” when they were not normal,
but showed degeneration and a small disc herniation. This is-
sue involves diﬀerent interpretations of the same MRI taken
March 19, 2013. We will discuss these diﬀerent interpretations
in detail and demonstrate that the ALJ committed no reversi-
ble error on this point. Dr. Bartie operated in 2009. Both Geda-
tus and Dr. Bartie then noted significant improvements. P.A.
Simpson ordered a lumbar MRI, which occurred on March 19,
2013. Dr. Jackson interpreted the results the same day. He
noted mild facet hypertrophy at several levels. On L4-5, he
wrote: “Disc signal and height are maintained. Moderate facet
hypertrophy. No stenosis.” He concluded the MRI showed a
solid fusion at L5-S1, minor degenerative changes, and no
compression of neural elements. Dr. Bartie then saw her on
April 2, 2013. He noted that this recent MRI was “negative,”
that it showed “her proximal spine is well preserved,” and
that it showed “no degenerative change of significance in the
disks or in the facet joints.”
   Dr. Buttermann saw her on November 11, 2013. He noted
that the March 2013 MRI showed “dehydration at L4-5, the
level above a solid fusion at L5-S1.” He also noted “mild de-
generative spondylolisthesis” and “mild right broad-based
No. 20-1753                                                         15

disc herniation.” Dr. Buttermann challenged the radiologist
who read the MRI before (apparently Dr. Jackson). Dr. Butter-
mann wrote: “Interestingly, the radiologist missed these find-
ings. He read L4-5 as being normal. The MRI scan will need
to be re-read.” Dr. Buttermann also opined that the instru-
mentation placed at L5-S1 during the surgery was “very large,
and nowadays it would be considered historic in nature as it
is no longer used. … Ultimately this will need to be removed.”
The next day, November 12, 2013, Dr. Jackson apparently
wrote an addendum: “There is moderate facet hypertrophy
bilaterally, with slight fluid on the left. No other significant
degenerative change.” The addendum does not specify the
exact location of the moderate facet hypertrophy, and it is un-
clear on the face of the addendum whether this is the same
issue Dr. Jackson noted in his original report regarding L4-5.3
    Dr. Saeger saw her on December 2, 2013. He wrote: “There
is mild degenerative spondylolisthesis right above the fusion
as well as a right broad-based disc herniation which was un-
appreciated by the radiologist who read that level as being
normal.” It is unclear from the face of this record whether Dr.
Saeger merely reiterated Dr. Buttermann’s assessment.
   Dr. Thomas saw her on February 17, 2014. His records re-
count her history of an L5-S1 fusion in 2009 by Dr. Bartie. A
March 2013 MRI was “unremarkable”—Dr. Thomas’s sum-
mary of Dr. Jackson’s and Dr. Bartie’s conclusion, apparently.
She presented to Dr. Buttermann for a second opinion. Dr.
Thomas noted Dr. Buttermann “felt that the MRI was misread
and she had degenerative disc disease at L4-5 and that the


    3 Any ambiguity on the addendum’s author does not alter our conclu-

sion.
16                                                  No. 20-1753

hardware was prominent leading to her pain.” Dr. Thomas
reviewed the studies himself, including the 2013 MRI, appar-
ently. Dr. Thomas noted he was not sure what Dr. Buttermann
meant about the size of the screws. Dr. Thomas thought they
were standard. He noted the disc space height at L4-5 seemed
to be “well maintained” with some compression on flexion
but without any “obvious slip.” He noted he did not see any
significant facet arthropathy or stenosis. He concluded he did
not see any significant disc degenerative disease at L4-5, and
he did not think there was any significant instability there.
    Gedatus makes much of the ALJ’s summary of the 2013
MRI as “normal.” But even if the various readings are mutu-
ally exclusive, and even if the ALJ gave more weight to one
over the other, that was not erroneous. We will not reweigh
the evidence. We are not convinced Dr. Buttermann was so
clearly right about any relevant issues of disagreement as to
justify disturbing the ALJ’s scales. Dr. Buttermann’s conclu-
sions do not mirror the prior readings, the subsequent adden-
dum, or Dr. Thomas’s subsequent review. Moreover, the con-
clusions of Dr. Bartie, Dr. Jackson, and Dr. Thomas about the
2013 MRI are at least arguably validated by a subsequent lum-
bar MRI on September 25, 2015. Dr. Ruzek read this MRI as
showing normal results at L4-5: “Normal disc height and sig-
nal. No herniation. No facet arthropathy. No spinal canal ste-
nosis. No right neural foraminal stenosis. No left neural fo-
raminal stenosis.” The ALJ correctly noted that this 2015 MRI
was normal. So even if there is some evidence that the 2013
MRI was not normal in the relevant respects, there is also sub-
stantial evidence that it was, and, in any event, substantial ev-
idence that any abnormalities the 2013 MRI might have
shown did not disable Gedatus for social security purposes.
And that is all we require to aﬃrm.
No. 20-1753                                                       17

    Besides, the ALJ did determine she had severe back impair-
ments and did allot her limits. Moreover, Dr. Chan and Dr.
Khorshidi evaluated the 2013 MRI and concluded she could
perform more Herculean work than the ALJ allowed. And she
did not oﬀer any opinion from her doctors that her lumbar
spine disabled her. See Rice v. Barnhart, 384 F.3d 363, 370 (7th
Cir. 2004) (concluding ALJ could rely on state-agency doctors,
and “[m]ore importantly, there is no doctor’s opinion con-
tained in the record which indicated greater limitations than
those found by the ALJ”).
    Gedatus also faults the ALJ for wholly failing to evaluate
the other regulatory factors from 20 C.F.R. § 404.1529(c)(3) de-
spite evidence of her limited daily activities, strong pain med-
ication, adverse side eﬀects, persistent pursuit of other treat-
ments, consistently reported aggravating factors, and a sup-
portive work history. But she is wrong. The ALJ acknowl-
edged and considered the relevant evidence.
    Factor (i) is “Your daily activities.” 20 C.F.R.
§ 404.1529(c)(3)(i). Contrary to her claim, the ALJ analyzed
this. He observed that she did chores, shopped, handled fi-
nances, drove, read, attended events, ran errands, visited fam-
ily and friends, watched television, managed a household,
cared for herself and her children, and gardened. She argues
the ALJ only discussed these activities to determine whether
she had a severe mental impairment, but not to assess physi-
cal symptoms. But the point remains that he did discuss these
activities and he was aware of them when he considered her
physical symptoms, as the district judge noted. An ALJ need
not rehash every detail each time he states conclusions on var-
ious subjects. Rice, 384 F.3d at 370 n.5; see also Zellweger v. Saul,
984 F.3d 1251, 1254 (7th Cir. 2021) (“[N]othing in Chenery
18                                                    No. 20-1753

prohibits a reviewing court from reviewing an ALJ’s step-
three determination in light of elaboration and analysis ap-
pearing elsewhere in the decision.”). She also argues the ALJ
failed to consider that she performed tasks slowly, with
breaks and help. But an ALJ need not discuss every detail re-
lated to every factor, as she admits. Pepper v. Colvin, 712 F.3d
351, 362 (7th Cir. 2013). And the presence of contradictory ev-
idence and arguments does not mean the ALJ’s determination
is not supported by substantial evidence.
    Factor (ii) is “The location, duration, frequency, and inten-
sity of your pain or other symptoms.” 20 C.F.R.
§ 404.1529(c)(3)(ii). Factor (iii) is “Precipitating and aggravat-
ing factors.” Id. at (iii). The ALJ analyzed these factors, too. He
acknowledged Gedatus had continued pain and loss of range
of motion following her lumbar spine fusion. He acknowl-
edged she had pain in both feet. He determined her back,
right knee, and bilateral foot problems were severe impair-
ments. He reviewed her May 2015 report, in which she said
she had back and feet pain. He reviewed her October 2015 re-
port, in which she said she could lift 15 to 20 pounds, sit or
stand for 30 minutes each, and walk a mile, and she said she
had pain in her right wrist, back, hip, legs, and feet. He
acknowledged her multiple complaints of pain and other
symptoms in his summary of her medical records.
    Factor (iv) is medication. Id. at (iv). Again, the ALJ consid-
ered this. He noted she received injections in 2013 and other
medication in November 2015. The ALJ specifically noted that
his finding that she had a record of prescribed medication was
the reason he gave only “some weight” to the state-agency
psychologist’s opinion of no mental impairments. Gedatus re-
ported the medication was low dosage with no significant
No. 20-1753                                                  19

limitations, so the ALJ found non-severe impairments in this
regard. On appeal, she seems to fault the ALJ for not mention-
ing the medications by name. But no law requires the ALJ to
enumerate all the medications. And she faults the ALJ for not
evaluating the side eﬀects. But she has given us no reason to
think the ALJ’s determination was not supported by substan-
tial evidence. According to her own report, the medication
was low dosage with no significant limitations.
  Factor (v) is treatment other than medication. Id. at (v). The
ALJ explored this at length.
    Factor (vi) is “Any measures you use or have used to re-
lieve your pain or other symptoms (e.g., lying flat on your
back, standing for 15 to 20 minutes every hour, sleeping on a
board, etc.).” Id. at (vi). The ALJ acknowledged her report in
October 2015 that she could sit or stand 30 minutes each with
shifting positions, and that she sometimes used a cane. And
the ALJ even volunteered an explanation—“if you’re sitting in
the passenger side you can kind of move about”—for how she
could sit for an hour straight during her ride to the hearing
despite her testimony that she could not sit for more than 30
minutes. Then he volunteered his observation of her moving
in her chair during the hearing.
    Factor (vii) is “Other factors concerning your functional
limitations and restrictions due to pain or other symptoms.”
Id. at (vii). The ALJ concluded her severe impairments related
to her back, right knee, and both feet significantly limited her
ability to perform basic work activities. The ALJ evaluated is-
sues regarding her brain aneurysm and depression, and
found the impairment to be non-severe.
20                                                    No. 20-1753

    Gedatus also challenges the ALJ for failing to factor in her
“dogged attempts” to continue working despite great pain,
supporting her claims’ credibility. Again, the face of the ALJ’s
decision belies her argument, and shows he considered this
factor. He noted she worked after the alleged onset but her
work did not rise to substantial gainful activity. He recounted
her testimony that she worked part-time as a bartender after
the alleged onset but had trouble doing the duties. He listed
her income over multiple years following the alleged onset.
    In sum, we conclude that substantial evidence supports
the ALJ’s determination.
2. Violation of Social Security Ruling 96-8p?
    Gedatus argues the ALJ violated the narrative require-
ments of Social Security Ruling 96-8p by failing to set forth an
evaluation of her sitting ability. According to this Ruling:
“The RFC assessment must include a discussion of why re-
ported symptom-related functional limitations and re-
strictions can or cannot reasonably be accepted as consistent
with the medical and other evidence.” SSR 96-8p, 1996 WL
374184, *7 (July 2, 1996). But the ALJ did not err. He recog-
nized she claimed to have diﬃculty sitting. And after consid-
ering the evidence, he found that her “medically determina-
ble impairments could reasonably be expected to cause the al-
leged symptoms … .” But he also determined that the evi-
dence did not support her claims about the intensity, persis-
tence, and limiting eﬀects of the alleged symptoms.
   A fundamental problem is she oﬀered no opinion from
any doctor to set sitting limits, or any other limits, greater than
those the ALJ set. See Rice, 384 F.3d at 370 (“More importantly,
there is no doctor’s opinion contained in the record which
No. 20-1753                                                                 21

indicated greater limitations than those found by the ALJ.”)
The ALJ gave great weight to the state-agency physicians’
opinions that she could perform light work, with certain lim-
its. Indeed, the ALJ assessed more limits than any doctor did,
because he determined she could not stand or walk for 4 or
more hours out of 84 and added other limits.
   The ALJ gave solid, substantiated reasons for giving more
weight to the state-agency physicians’ opinions than to
Gedatus’s claims about the limiting nature of her symptoms.
She bears the burden to prove she is disabled by producing
medical evidence. See Castile v. Astrue, 617 F.3d 923, 927 (7th
Cir. 2010). Yet she failed to show how her medically
determinable impairments caused any limitations beyond
those the ALJ found. See 42 U.S.C. § 423(d)(5)(A) (“An
individual’s statement as to pain or other symptoms shall not


    4  The ALJ’s sitting limit is arguably ambiguous. But this is harmless.
The state-agency physicians said she could sit 6 of 8 hours. Orally, the ALJ
apparently agreed: “I’m going to find that the individual could work at a
light exertional level … . And they could sit for up to six hours of an eight-
hour workday.” But on paper the ALJ did not expressly limit sitting other
than light work. The district judge wrote the ALJ limited sitting to 4 hours.
Not so. Given the ALJ’s oral statement, given no conflict with his writing,
and given he relied on the doctors who said she could sit 6, it is reasonable
to think the ALJ limited or at least intended to limit sitting to 6. But see 20
C.F.R. § 404.953 (requiring ALJ’s to issue written decisions and allowing
oral decisions only in limited circumstances). The parties seem to disagree.
Gedatus argues as if the ALJ did not limit it, but the Commissioner as-
sumes he limited it to 6. But any discrepancy here matters not. She sought
a 30-minute limit, which the ALJ rejected with support from substantial
evidence. The state-agency physicians said the limit should be 6, and there
is no contrary medical opinion. And whether the limit is 6 or full light, the
conclusion that she is not disabled abides. The regulations and rulings say
full light could be up to 6 of 8 hours standing/walking, leaving 2 to sit.
22                                                    No. 20-1753

alone be conclusive evidence of disability … .”); 20 C.F.R. §
404.1529(a) (“[S]tatements about your pain or other
symptoms will not alone establish that you are disabled.”). He
reasonably relied on the state-agency physicians.
     She also claims the ALJ erred by failing to assess the func-
tional impact of her tremors. But the ALJ recognized that he
needed objective medical evidence to make reasonable con-
clusions about the intensity, persistence, and eﬀects of her
tremors, but this evidence was absent. So, since she has the
burden, the ALJ concluded the tremors were not impair-
ments. Besides, she has not pointed to any medical opinion or
evidence to show any tremors caused any specific limitations.
See Jozefyk v. Berryhill, 923 F.3d 492, 498 (7th Cir. 2019) (“[E]ven
if the ALJ’s RFC assessment were flawed, any error was harm-
less” because “[i]t is unclear what kinds of work restrictions
might address [claimant’s] limitations … because he hypoth-
esizes none” and “the medical record does not support any.”).
     Her other arguments fail and do not need discussion.
                         V. Conclusion
   Substantial evidence supports the ALJ’s decision, and he
did not otherwise reversibly err. We aﬃrm.